IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anthony Nahas,                           :
                          Petitioner     :
                                         :
               v.                        :          No. 726 C.D. 2017
                                         :
Workers' Compensation Appeal             :
Board (Synergistic Partners, Inc.),      :
                         Respondent      :

                                       ORDER

               NOW, September 12, 2018, upon consideration of petitioner’s

application for reargument, the application is denied.

               The motion for enlargement of time to respond to the

application for reargument filed by Synergistic Partners, Inc. is dismissed as

moot.




                                          MARY HANNAH LEAVITT,
                                          President Judge